DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first semi-transparent reflective layer and a second semi-transparent reflective layer located on two sides of the light-transmitting control panel, respectively” in combination with the all other limitations of claim 1.
Claims 2-20 are allowable due to dependency to claim 1.
US 10490138 B2 to Nam et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Nam discloses various limitations of base claim 1 a display assembly, comprising a first polarizer (Fig. 2 polarizer 13), a first liquid crystal panel (Fig. 2 display panel PNL1), a second polarizer (Fig. 2 polarizer 14), a second liquid crystal panel (Fig. 2 display panel PNL2) and a third polarizer laminated one on another sequentially (Fig. 2  polarizer 24), wherein one of the first liquid crystal panel and the second liquid crystal panel is a display panel, and the other is a light-transmitting control panel (Col 3 lines 46-47).

However, Nam does not disclose that “a first semi-transparent reflective layer and a second semi-transparent reflective layer located on two sides of the light-transmitting control panel, respectively.”  Further, US 20120062527 A1 to Cheong et al. discloses a first semi-transparent reflective layer (Fig. 2 reflective polarizer 400), but does not disclose that “a first semi-transparent reflective layer and a second semi-transparent reflective layer located on two sides of the light-transmitting control panel, respectively.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871